The respondent is a member of the Bar of this state. Three complaints have been filed with the Chief Counsel of this court’s Disciplinary Board charging that respondent has committed acts which constitute misconduct. On September 12, 1978, pursuant to Supreme Court Rule 42-13, respondent filed an affidavit with the Board setting forth that he is aware of the charges pending against him, that he cannot successfully defend himself against such charges, and, consequently, that he freely and voluntarily consents to disbarment, he being fully aware of the implications of submitting his consent. On September 28, 1978, the Boards’ counsel filed a petition with this court alleging that the Board has authorized the filing of several petitions for disciplinary action against respondent on *1019the basis of the aforementioned complaints and, in view of respondent’s affidavit, requesting that we order respondent’s disbarment.
Frank A. Carter, pro se, for petitioner.
Upon review of respondent’s affidavit and the Board’s petition, and after careful consideration of all the factors involved, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that respondent, Berge Gregian, be and he hereby is disbarred on consent from further engaging in the practice of law.